DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Response to Amendment
The amendment filed 06/09/2022 has been entered. Claim 1 has been amended. Therefore, claims 1-14 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klima Heinrich (DE – 102009005624 A1, from IDS, Examiner disclose English machined translation of description for rejection reference on previous office action).
As per claim 1, Klima discloses Method for Controlling Tractive Force of Drive of Rail-Mounted Vehicle comprising:
actuating a first friction braking device (the pneumatic holding brake is a friction brake, [0020], Fig: 3), capable of generating a maximum applicable holding braking force (the limitations “capable of generating a maximum applicable holding braking force” is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense), of the traction vehicle to generate a first holding braking force and applying the first holding braking force for maintaining a desired standstill of the traction vehicle (The braking force of the pneumatic holding brake in FIG. 3 only decreases with a time delay beginning at time 2 and is then zero at tine 5 or a short time before , [0020], Fig: 3);
monitoring a kinematic state of the traction vehicle; (starting on an incline, the aim is to prevent the rail vehicle from rolling back, [0024], Fig: 1, Claim 4),  and
if the maximum applicable holding braking force generated by the actuated first friction braking device for maintaining the traction vehicle at the desired standstill is less than a pushing or tractive force acting on the traction vehicle (When starting on an incline, the rail vehicle cannot roll back as long as the braking force according to FIG., [0025], Fig: 1-3) and if a first undesirable kinematic state is detected, actuating a traction device (the traction force is controlled by controlling the engine torque of the drive, [0012]) of the traction vehicle to generate a traction force so that a counteracting traction force is provided for at least one of braking and holding the traction vehicle at a standstill (Only when braking force according to FIG. 3 is no linger sufficient at time 3 to hold the vehicle against the downhill slope force is a traction force built up according to FIG. [0024] – [0025], Fig: 1-3).

As per claim 5, Klima discloses at least one friction braking device (the pneumatic holding brake is a friction brake, [0021], Fig: 3) for generating at least one holding braking force ([0021], Fig: 3), a traction device (the traction force is controlled by controlling the engine torque of the drive, [0012]) for generating a traction force, and a control device, wherein the control device (device for drive control, [0009] – [0013]) and the traction vehicle are configured to conduct the method (Fig: 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima Heinrich (DE — 102009005624 A1, from IDS, Examiner disclose English machined translation of description on previous office action) as applied to claim 1 above, and further in view of Benes R et al. (DE — 102014219121, from IDS, Examiner disclosed English machined translation on previously office action).
As per claim 2, Klima discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the first friction braking device is configured to provide an increased holding braking force compared to the first holding braking force, and/or
wherein the traction vehicle has a second friction braking device for providing a second holding braking force, which can be provided in addition to the first holding braking force, and
wherein the first holding braking force and the second holding braking force and/or the increased holding braking force are provided when a second undesired kinematic state is detected.
Benes discloses Method for Controlling Braking Device of Rail comprising:
wherein the first friction braking device is configured to provide an increased holding braking force compared to the first holding braking force [0039]-[0044], [0063], and/or
wherein the traction vehicle has a second friction braking device for providing a second holding braking force, which can be provided in addition to the first holding braking force [0039]-[0044], and
wherein the first holding braking force and the second holding braking force and/or the increased holding braking force are provided when a second undesired kinematic state is detected [0039]-[0044].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Method for Controlling Tractive Force of Drive of Rail-Mounted Vehicle of the Klima to include the control procedure in which the first friction braking device is configured to provide an increased holding braking force compared to the first holding braking force, and/or wherein the traction vehicle has a second friction braking device for providing a second holding braking force, which can be provided in addition to the first holding braking force, and wherein the first holding braking force and the second holding braking force and/or the increased holding braking force are provided when a second undesired kinematic state is detected as taught by Benes in order to provide at least or precisely one bogie braking device can be activated, only a minimum number of braking devices has to be activated in the first holding brake operation state and therefore energy requirement for establishing the holding brake operating state can be reduce and less wear of brake and reduce the maintenance cost.

As per claim 3, Benes further disclose wherein
the traction vehicle comprises an adhesion device for increasing adhesion between a traction wheel of the traction device and a corresponding running surface (The braking device can be a non-dynamic braking device, in particular a friction braking device, [0014]), and
wherein the adhesion device is activated at least simultaneously with, and in particular earlier than, the actuation of the traction device for braking and holding the traction vehicle at the standstill [0020].

As per claim 5, Benes further disclose wherein
a traction vehicle comprising at least one friction braking device for generating at least one holding braking force [0013] - [0016], a traction device for generating a traction force and a control device, wherein the control device and the traction vehicle are configured to conduct the method, [0044].

As per claim 7, Benes disclose wherein at least one supplementary vehicle coupled to the traction vehicle, the supplementary vehicle having at least one supplementary braking device for generating a supplementary braking force (Method for controlling rail vehicle so that it’s inherently discloses the supplementary vehicle having at least one supplementary braking device for generating a supplementary braking force Fig: 1), the method comprising:
actuating the first friction braking device and applying the first holding braking force (According to the invention, a first number of braking devices of the braking device is activated in a first holding brake operating state, the first number being smaller than the predetermined number, that is to say the number of all braking devices of the braking device, [0018], [0019], Fig: 1);
monitoring a kinematic state of at least one of the traction vehicle and the supplementary vehicle (This mean that one or more, but not all, braking device(s) of the braking device are activated in the first holding brake operating state, that’s require some kind of monitoring device, [0019], [0062], Fig: 1); and
if a first undesired kinematic state is detected, actuating the traction device such that a counteracting traction force is provided for braking and holding the multi unit vehicle at a standstill ((0035] — [0037], , Fig: 1).

As per claim 8, Benes disclose wherein the multi unit vehicle for holding the multi unit vehicle at the standstill is operated in a holding operation mode, and wherein exclusively the first friction braking device and traction device of the traction vehicle and/or no actuation of the supplementary braking device of the supplementary vehicle for holding the multi unit vehicle at the standstill is affected [0039] - [0044].

As per claim 9, Benes disclose wherein the kinematic state of the traction vehicle and/or the multi unit vehicle is determined at least by means of a first measured value, and wherein the first undesired kinematic state is present and the traction device is actuated if the first measured value exceeds a first threshold ([0059]-[0062], Fig: 1).

As per claim 10, Benes disclose wherein the kinematic state of the traction vehicle and/or the multi unit vehicle is determined at least by a second measured value, and wherein the second undesired kinematic state is present when the second measured value exceeds a second threshold and/or when the actuation of the traction device for braking and holding the multi unit vehicle to the standstill is unsuccessful ([0059] - [0063], Fig: 1).
As per claim 11, Benes disclose wherein the supplementary braking device is actuated in presence of a third undesirable kinematic states; if a third measured value exceeds a third threshold (If the further holding brake operating state is activated, the first holding brake operating state is deactivated., [0055]).

As per claim 12, Benes disclose Method for Controlling Braking Device of Rail comprising:
braking the vehicle and/or the multi unit vehicle to a standstill (Fig: 1),
activating a holding operation mode of the vehicle and/or the multi unit vehicle (bogie, 6, 7 and 8, Fig: 1), while specifying the holding operation mode is performed on an ascending or a descending underground [058] — [0063].

As per claim 13, Benes disclose at least one traction vehicle, at least one supplementary vehicle coupled to the traction vehicle and a control device, wherein the supplementary vehicle has at least one supplementary braking device for generating a supplementary braking force, and wherein at least one of the control device, the traction vehicle configured for executing ([0039] - [0034], and [0058] - [0063].

As per claim 14, Benes disclose wherein at least two traction vehicles and at least two auxiliary vehicles are coupled together with the traction vehicles, and wherein the at least two auxiliary vehicles do not have a traction device, [0058] — [0059].

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima Heinrich (DE — 102009005624 A1, from IDS, Examiner disclose English machined translation of description in previous office action) as applied to claims 1 and 5 above, and further in view of Foerster et al. (US — 2016/0244073 A1).
As per claim 4, Klima discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the traction device for holding the traction vehicle at the standstill is operated in a holding operation mode and wherein the traction device is operated with a maximum value for torque, power, and/or speed, wherein the maximum value is less than a maximum torque, maximum power, and/or maximum speed, wherein the maximum value is less than 10% of the maximum torque, maximum power, and/or maximum speed.
Foerster discloses Method for Controlling a Drive-Off Process of a Railway Vehicle comprising:
the traction device for holding the traction vehicle at the standstill is operated in a holding operation mode and wherein the traction device is operated with a maximum value for torque, power and/or speed (The invention concerns a method for controlling a drive-off process of an electrically driven vehicle, with which a holding torque necessary for preventing the vehicle from rolling back is determined, [0001] and A holding torque can be the minimum traction torque to be applied by the electric motor in order to prevent rolling back by the vehicle, for example on an upslope. In general, rolling against a direction of travel specified by a driver or an automatic control system can be considered to be rolling back [0013]), but fails to disclose wherein the maximum value is less than a maximum torque, maximum power, and/or maximum speed, wherein the maximum value is less than 10% of the maximum torque, maximum power, and/or maximum speed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the maximum value is less than a maximum torque, maximum power, and/or maximum speed, wherein the maximum value is less than 10% of the maximum torque, maximum power, and/or maximum speed, since it has been held that discovering optimum value of a result effective variable involves only routine skill in the art. MPEP — 2144.05, Ill. C.
As per claim 6, Klima as modified by Benes discloses all the structural elements of the claimed invention but fails to explicitly disclose the traction device and an at least friction braking device are configured such that a coefficient of adhesion of the traction vehicle at standstill is at least 16.5%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the traction device and an at least friction braking device are configured such that a coefficient of adhesion of the traction vehicle at standstill is at least 16.5%, since it has been held that discovering optimum value of a result effective variable involves only routine skill in the art. MPEP — 2144.05, Ill. C.

Response to Arguments
In page 7 of REMARK, the applicant argued that “Heinrich does not teach or suggest actuating a braking device followed by a traction device if the maximum applicable holding braking force generated by the actuated first friction braking device for maintaining the traction vehicle at the desired standstill is less than a pushing or tractive force acting on the traction vehicle, as recited in amended independent claim 1. The Examiner argues in the Advisory Action that, at time interval number 3 in Fig. 3 of Heinrich, the brakes are actuated to hold the vehicle stationary. This is incorrect, since paragraph [0025] of Heinrich clearly states that the brakes have been disengaged. In Heinrich, the brakes are disengaged and traction force is produced only after the braking force is substantially reduced to zero (see abstract). In other words, any braking force that keeps the vehicle stationary is a residual braking force after disengagement of the brakes, instead of a maximum applicable holding force generated by the actuated first friction braking device for maintaining the traction vehicle at the desired standstill. This is contrary to the claimed method, which requires actuation of the traction device only when an actuated braking device cannot provide sufficient maximum applicable holding force to keep the rail vehicle stationary” and
“Benes and Foerster do not overcome the deficiencies of Heinrich because these references do not teach or suggest actuating the traction device such that a counteracting traction force is provided for at least one of braking and holding the traction vehicle at a standstill if the maximum applicable holding braking force generated by the actuated first friction braking device for maintaining the traction vehicle at the desired standstill is less than a pushing or tractive force acting on the traction vehicle and if a first undesirable kinematic state is detected, as recited in independent claim 1. Benes is entirely silent regarding actuation of the traction device to assist the braking devices in maintaining the rail vehicle in a stationary state. In fact, as Applicant argued previously, Benes only discloses that additional brakes are activated in case such a motion is observed. Foerster is directed to a system and method for controlling a drive-off process by determining the appropriate drive torque necessary to prevent the rail vehicle from rolling backwards during the drive-off process. It is silent regarding using the traction device and the brake device to maintain the rail vehicle at a standstill”.
In response to applicant’s arguments the examiner respectfully disagrees. First, the new limitations “capable of generating a maximum applicable holding braking force” added. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
Further, Klima also disclose that “When the rail vehicle starts to roll back at time 3 because of a downhill force, the traction force is controlled to correspond to the downhill force. For this purpose, in FIG. 2 there is a steep increase in the traction force starting at point in time 3, namely up to point in time 4, at which point the rail vehicle no longer rolls back”, [0024]. That is actual first friction braking device for maintaining the traction vehicle at the desired standstill (As per fig. 2, point 3 to 4 is maximum force to prevent rolling back), and
Klima further disclosed that “Only when the braking force to FIG. 3 is no longer sufficient at time 3 to hold the vehicle against the downhill slope force is a traction force built up according to FIG”, [0025]. That is actuating a traction device of the traction vehicle to generate a traction force so that a counteracting traction force is provided for at least one of braking and holding the traction vehicle at a standstill.
Therefore, the rejection of claim 1 with Klima Heinrich (DE – 102009005624 A1) over 102(a)(1) is proper for the reason set forth above and maintained the rejection. Claims 2-14 depend directly or indirectly on claim 1 and are therefore, rejection over Klima Heinrich (DE – 102009005624 A1) (Claim 5), Benes R et al. (DE — 102014219121) (Claims 2-3, 5, 7-14) and Foerster et al. (US — 2016/0244073 A1) (Claim 4 and 6) are proper for the reason set forth above and maintained the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             
/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657